Citation Nr: 0519323	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  97-32 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to the assignment of an initial (compensable) 
rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1974 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for PTSD, 
and granted service connection for hemorrhoids and assigned a 
noncompensable evaluation.  Thereafter the case was forwarded 
to the Board.  In October 1999, the Board REMANDED the case 
to the RO for additional development.  That development has 
been completed to the extent possible, and the case was 
returned to the Board.  

Because the appeal for a compensable rating for hemorrhoids 
is an appeal from an initial grant of service connection and 
originally assigned rating, separate ratings may be assigned 
for separate time periods that are under evaluation.  That 
is, appellate review must consider the applicability of 
"staged ratings" based upon the facts found during the time 
period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran did not have combat duty and his alleged in-
service stressors have not been corroborated by official 
records or any other supportive evidence.

3.  There is no competent evidence that links the veteran's 
diagnosis of PTSD, first shown many years after service, to a 
verified in-service stressor. 

4.  The veteran's hemorrhoids have been manifested by mild 
symptomatology; these are external, minimal and associated 
with skin tags; there is no objective evidence of hemorrhoids 
that are large, thrombotic or irreducible.
 

CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West  2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).
 
2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7336 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The Board concludes that the discussions in the October 1999 
Board decision and remand; the February 1997 rating decision; 
the October 1997 Statement of the Case; the November 1998 and 
the January 2005 Supplemental Statements of the Case and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims, complied with VA's notification requirements and 
set forth the laws and regulations applicable to the 
veteran's claims.  Further, the October 1999, May 2000, 
February 2003 and the May 2005, letters from the RO to the 
veteran informed him of the types of evidence that would 
substantiate his claims, that he could obtain and submit 
private evidence in support of his claims, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not implemented prior to the issuance of the February 
1997 RO decision that is the subject of this appeal.  
However, the RO decision that is the subject of this appeal 
was issued before the enactment of VCAA.  The RO obviously 
could not inform the veteran of law that did not exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the letters of October 1999, May 2000, February 
2003 and the May 2005, from the RO provided to the appellant 
stated that the appellant was asked to inform the RO of any 
additional information that the veteran would want the RO to 
obtain, and asked the veteran to identify any other 
information that may support his claims and to send to 
identify and inform the RO of any medical or other evidence 
that supported his claims.  Accordingly, the Board finds that 
the "fourth element," was met and the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In the letters noted 
above, the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
October 1999, May 2000, February 2003 and the May 2005, 
correspondence and complied with the VCAA.  The RO notified 
him of the types of evidence required to substantiate his 
claims and that VA would obtain such records if their release 
were authorized.  The RO advised the veteran to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issue currently on appeal.  
The RO advised the veteran that it would obtain such records 
if their release were authorized.  Additionally, pursuant to 
the Board remand, the RO provided to the veteran a PTSD 
Questionnaire on three occasions, for the purpose of 
assisting the veteran to corroborate his alleged in-service 
stressors.   

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duty to notify has thus been satisfied, as the 
veteran has been provided with notice of what is required to 
substantiate his claims.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran has PTSD that 
began during or is causally linked to service, and as to 
whether his service-connected hemorrhoids are more disabling 
than is currently evaluated, the Board notes that, in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

The Board notes that the veteran underwent a VA examination 
in June 1996, which resulted in a diagnosis of PTSD.  While 
there is additional competent evidence of the claimed 
psychiatric disorder, it was first diagnosed many years post-
service, the veteran did not engage in combat with the enemy, 
and there is no evidence of verification of the veteran's 
claimed in-service stressors or competent evidence that 
suggests a link between PTSD and a verified in-service 
stressor.  Under these circumstances, the Board finds that 
the record provides sufficient findings upon which to 
adjudicate this claim and there is no duty to provide another 
examination or medical opinion.  Id.  

As to the other issue on appeal, the veteran underwent a VA 
examination in June 2004, to determine the level of 
disability associated with his service-connected hemorrhoids, 
which included appropriate historical and clinical findings 
that are adequate for rating purposes.  The Board finds this 
examination, along with other evidence of record, provide 
sufficient findings upon which to determine whether the 
veteran is entitled to the assignment of an increased rating 
for hemorrhoids.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion with regard to either issue on appeal.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4). 

For all of the preceding reasons, VA has fulfilled its duties 
under VCAA for this appeal.

Background

There is no evidence in the veteran's claims file that he 
served in combat, nor did he serve in a combat zone, and it 
is not contended otherwise.  His service medical records 
reflect that he was seen in July 1975 for complaints of 
nervousness and feeling anxious.  The veteran was also seen 
in June 1974 and July 1974 for complaints of pain in the 
rectum and bleeding hemorrhoids.  His separation examination 
was negative for any findings attributable to hemorrhoids, or 
an acquired psychiatric disorder, to include PTSD.  

The service personnel records showed that the veteran 
received a summary court martial and was found guilty of 
communicating a threat to injure.  The records noted that in 
May 1975 he was not at his appointed place of duty.  He did 
not appeal this violation.  In June 1975 the veteran was AWOL 
for a couple of days and was absent from his appointed post 
for two hours on two different dates.  These charges were not 
appealed.  February 1976 statements from military officers 
indicated that the  veteran had a poor attitude and required 
considerable close supervision in the performance of his 
military duties.  He was discharged "under honorable 
conditions."  

Post-service VA medical records dated in 1992 reflect that 
the veteran was evaluated for external hemorrhoids and 
alcohol abuse.  In April 1996 the veteran filed a claim for a 
nervous disorder.  A VA PTSD examination in March 1996, 
failed to result in a diagnosis of PTSD; the diagnoses at 
that time were depression and mixed substance dependence.  It 
was also noted that the veteran was very manipulative.  

The veteran identified a number of stressful incidents he 
claimed occurred in service, to include repeated beatings by 
drill instructors during boot camp in the summer of 1974, 
attempts to intimidate the veteran, having been beaten on one 
occasion in a racially motivated attack by a group of 
Marines, being framed on several occasions and falsely 
accused of drug charges, and having had someone attempt to 
rape him.  

In June 1996, the veteran underwent a VA examination.  He 
complained of depression since the military, along with 
nightmares.  The veteran reported substantially the same in-
service history as noted above.  Upon examination, the 
examiner found that he appeared mildly depressed.  The 
veteran was alert and cooperative, his speech was logical and 
coherent.  The examiner was not able to elicit hypomanic 
episodes.  He reported that he thought people talked behind 
his back.  The veteran denied visions but reported hearing 
voices.  He  stated that he received Social Security Income 
(SSI) since 1995.  The examiner found that the veteran 
suffered from PTSD and dysthymic disorder since the military.  
The examiner did not indicate having reviewed the veteran's 
case file in preparation for the report.  

The claims file also contained what appeared to be a letter 
from a VA physician dated in March 1997, who indicated that 
he had treated the veteran and that the veteran's diagnosis 
of PTSD was based upon multiple stressors consisting of 
racially motivated assaults, which were life threatening.  
The post-service VA psychiatric treatment records from 1997 
to 1998, make reference to prior traumas related to 
prejudicial treatment, as well as to marital troubles.  In 
June 1998, the veteran was diagnosed with PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 50.  

In statements submitted in support of his claim for service 
connection for PTSD, and in a hearing held in August 1998, 
the veteran restated the in-service stressors.  He did not 
identify individual's involved by name, did not provide more 
specific information concerning the time frame of the alleged 
incidents, and did not confirm having  filed a complaint, or 
whether any official investigation or action was taken in 
response to any of these alleged incidents.  Additionally, at 
the hearing held in August 1998, in response to the RO's 
inquiry regarding service medical treatment for physical 
trauma associated with the beatings, the veteran testified 
that he sought and received medical treatment during service 
following the beatings, however "they never reported it as 
that."  At the August 1998 hearing, the veteran also stated 
that his hemorrhoids caused him to experience constant 
irritation and ongoing bleeding.  The veteran denied 
receiving SSI.  

Pursuant to the Board's remand in October 1999, the RO 
requested that the veteran provide a  comprehensive statement 
containing as much detail as possible regarding the alleged 
in-service stressors, in order to facilitate verification of 
the stressors.  The RO sent the veteran a PTSD questionnaire 
in October 1999, May 2000 and February 2003.  There is no 
indication that the veteran ever responded to the RO's 
requests.  Accordingly, the Department of the Army, U.S. 
Armed Services Center for Research of Unit Records (CURR) was 
sent a copy of the statement from the veteran received by the 
RO in July 1996, which listed the alleged stressors.  The 
CURR reported not being able to obtain any documentation.  A 
request was sent to the Department of the Navy, Marine Corps 
Historical Center, which provided copies of a Command 
Chronology.  There was evidence of a Special Court Martial in 
which the veteran was found not guilty of drug charges.  The 
records also contained convictions by Summary Court Martial 
for theft and three Company Commander's non-judicial 
Punishments along with the veteran's endorsement for an 
expedited discharge from active duty.  The stressors 
identified by the veteran as causally related to PTSD, were 
not corroborated.  

On June 2004, pursuant to the Board's remand, the veteran 
underwent a VA examination to ascertain the severity of the 
service-connected hemorrhoids.  The veteran complained of 
having hemorrhoids for about 30 years, with symptoms of 
discomfort, pain, occasional bleeding with hard stool or with 
wiping vigorously, and occasional perennial irritation.  The  
examiner found no blood on examination or rectal masses.  He 
noted that the veteran had minimal external hemorrhoids and 
skin tags.  The examiner opined that the hemorrhoids were not 
thrombotic, large, or irreducible.  He indicated that he had 
reviewed the veteran's case file prior to the preparation of 
the examination report.  

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, which are manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen at 139.  However, this regulation was amended in June 
1999.  This amendment, in part, eliminated the requirement of 
a "clear diagnosis." 61 Fed. Reg. 32.807-32.808. 

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, as in this case, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  

The veteran alleges that his PTSD is due, in large part to 
multiple physical assaults and an attempted sexual assault 
during service.  In Patton v. West, 12 Vet. App. 272 (1999), 
the Court held that special consideration must be given to 
claims for PTSD based on assault.  In particular, the Court 
held that the provisions in M2 1-1, Part III, 5.14(c), which 
address PTSD claims based on personal assault are substantive 
rules which are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2004); see also M21-l, Part III, 5.14(c).

The examiner who conducted the VA psychiatric examination of 
June 1996 did not indicate that he had reviewed the veteran's 
case file.  Nevertheless, there is competent evidence of a 
diagnosis of PTSD linked to alleged in-service stressors.  

The veteran contends that he experienced several traumatic 
events, to include repeated beatings by drill instructors 
during boot camp in the summer of 1974 in an attempt to 
intimidate the veteran, having been beaten on one occasion in 
a racially motivated attack by a group of Marines, being 
"framed" on several occasions and falsely accused of drug 
charges, and having had someone attempt to rape him.  
In a statements submitted in support of his claim for PTSD, 
and in a hearing held in August 1998, the veteran did not 
identify individual's involved by name, did not provide more 
specific information concerning the time frame of the alleged 
incidents, nor was there evidence of complaints filed by the 
veteran or official investigations or actions taken in 
response to any of these alleged incidents.  
The RO's request for a more detailed statement from the 
veteran regarding the in-service stressors, were ignored.  
The records from CURR showed a Special Court Martial in which 
the veteran was found not guilty of drug charges, however, 
there is no indication that the charges were fraudulent.  
These records also showed convictions by Summary Court 
Martial for theft and three Company Commander's non-judicial 
Punishments along with the veteran's endorsement for an 
expedited discharge from active duty.  The records fail to 
show that any such stressors as identified by the veteran 
occurred.  

Thorough attempts to verify the veteran's stressors have been 
unsuccessful and the veteran has not submitted any supportive 
evidence to corroborate any of these claimed in-service 
events.  The Board specifically notes that the record is 
devoid of any supportive evidence from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, physicians, tests for sexually 
transmitted diseases, or statements from family members, 
roommates, fellow service members, or clergy.  As noted 
above, evidence of behavior changes following a claimed 
assault is one type of relevant evidence that may be found 
but in the veteran's case, there is no indication of a 
request for a transfer to another military duty assignment, 
episodes of depression, panic attacks, anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  There is service personnel evidence of 
deterioration in work performance and substance abuse.  
Specifically, the veteran received a summary court martial 
and was found guilty but this was attributed to a specific 
cause: communicating a threat to injure.  He was not at his 
appointed place of duty on one occasion, was AWOL for a 
couple of days in June 1975, and was absent from his 
appointed post for two hours on two different dates but 
subsequent statements from military officers, obtained in 
February 1976, indicated that the veteran had a poor attitude 
and required considerable close supervision in the 
performance of his military duties.  He was discharged 
"under honorable conditions"; there is no indication in any 
of the service medical or personnel records of an underlying 
acquired psychiatric disorder or any of the alleged 
stressors, to include a physical or sexual assault.  

The psychiatrist who linked the veteran's PTSD to service did 
not attribute the disability at issue to a sexual assault but 
rather to being discriminated against during service and a 
beating by a group of men while on active duty that was also 
racially motivated.  The veteran acknowledged having 
disciplinary problems during service due to his "doing 
stupid stuff" but he also indicated that he was "framed".  
It is pertinent to point out that the service medical records 
show no findings that suggest the veteran was beaten or 
sustained any type of physical trauma.  At the RO hearing of 
August 1998, the veteran testified that he sought and 
received medical treatment during service following the 
beating incidents, however "they never reported it as 
that."  In essence, the veteran implied that the medical 
care providers were also part of the conspiracy to conceal 
the alleged beatings and related medical treatment.  The June 
1996 VA examiner did not indicate that the claims file was 
reviewed.  As noted above, a post-service opinion of a mental 
health professional can be probative to establish the 
occurrence of an alleged personal assault in service (Patton, 
supra).  However, the Board finds that veteran's statements 
alleging being beaten by a large group of fellow soldiers and 
being held until he was rescued, in the absence of any 
medical evidence of any injury, and being subjected to the 
widespread, systematic degree of racial discrimination, are 
incredible.  At various times throughout this appeal, the 
veteran has alleged being beaten repeatedly in boot camp; 
being beaten by a group of fellow soldiers in a racially 
motivated attack with someone attempting to rape him and 
being held captive until rescued; being repeatedly 
discriminated against because of his race and being told by 
one of his superiors that he (a sergeant) was a member of the 
Klu Klux Klan; being told by his Company Commander that 
"they" were going to kill him or send him to prison; being 
shot while on guard duty and then giving a history of being 
shot three years before service; being told that another 
recruit had drowned trying to escape Paris Island and then 
being shown pictures of a decomposing body; being the only 
black man in his unit and being framed three times for drug 
charges; and having to fight for my life, both physically and 
mentally, on a daily basis during boot camp.  In light of the 
frequency of the alleged physical attacks, the number of 
people involved, and the widespread and rather bizarre nature 
of some of allegations, the Board finds the veteran's claimed 
in-service stressors are simply not credible.  While a post-
service opinion of a mental health professional can be 
probative to establish the occurrence of an alleged personal 
assault in service, in this case it is not.  

As to question of whether the veteran received adequate 
notice of the M21-1 provisions that apply to claims for 
service connection for PTSD based on assault, the claims file 
shows that the RO has contacted the veteran on multiple 
occasions for the purpose of obtaining more relevant 
information relating to his alleged stressors and he has made 
it very clear that he has no additional evidence or 
information, nor can he point to any source of such 
information.  He contends, in essence, that he failed to 
report the alleged incidents out of fear of reprisal.  Under 
these circumstances, and considering the Board's finding that 
the veteran's allegations are not credible, there is no 
further duty to develop this claim.  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  The veteran's diagnosis of PTSD, 
first shown many years after service, has not been attributed 
to a verified or credible in-service stressor.  (Emphasis 
added.)  The veteran's allegations of in-service stressors, 
to include being repeatedly physically assaulted are deemed 
to be incredible for the aforementioned reasons.  
Accordingly, service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to a Higher (Compensable) Rating for Hemorrhoids 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, as noted above, a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, such as the tow 
claims on appeal, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999). In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

Analysis

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids, a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  A 20 
percent evaluation is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.

The service medical records reflect that the veteran was seen 
in June 1974 and July 1974 for complaints of pain in the 
rectum and bleeding hemorrhoids.  Post-service VA medical 
records dated in April 1992, showed that he was seen for 
external hemorrhoids.  The most recent VA examination in June 
2004, reflects that despite the veteran's complaints of 
occasional bleeding, pain, and irritation, there was no 
evidence of blood on examination or objective evidence of 
large, thrombotic or irreducible hemorrhoids of excessive 
redundant tissue, evincing frequent occurrences as required 
for a 10 percent rating.  Hemorrhoids were noted as external 
and minimal.  Although the veteran maintains that his 
symptoms were more severe than currently rated, post-service 
medical evidence shows that aside from a medical consult in 
April 1992, there is no objective evidence that he has been 
symptomatic to a degree that would support a compensable 
rating.  It is apparent that the hemorrhoids have been 
consistently mild.  The evidence supports a conclusion that 
the veteran's hemorrhoids are predominantly mild to moderate, 
as assessed in the June 2004 examination, which is consistent 
with a noncompensable evaluation. 

Because the preponderance of the evidence is against the 
finding of compensable disability, the benefit of the doubt 
doctrine is not applicable, and the assignment of a higher 
evaluation must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 
supra.










ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to the assignment of an initial (compensable) 
rating for hemorrhoids is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


